Citation Nr: 1012574	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-09 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement of unauthorized medical 
expenses of laboratory testing performed at the Erie County 
Medical Center on July 24, 2008.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
February 1955.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 decision of the VA 
Medical Center (VAMC) in Albany, New York.  The issue on 
appeal was remanded by the Board through the Appeals 
Management Center (AMC) in August 2009 for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

As directed in the August 2009 Board Remand, the VAMC was, 
in part, to contact the Veteran in order to have him explain 
why he thinks that the medical care in question was 
authorized or otherwise approved by VA.  The Veteran seems 
to be claiming that his VA primary caregiver had authorized 
follow-up treatment after the heart surgery, but the basis 
for these assertions is not clear from the current record.  
Although the VAMC sent a letter to the Veteran in August 
2009, the Board finds the letter to be inadequate as it only 
states, in part, "Please see attached documentation #1 from 
the Board of Veterans of Appeals."  So it is incumbent on 
the Board to return this case to the Canandaigua VAMC (via 
the AMC) so that the Veteran can receive proper notice in 
compliance with the August 2009 Board Remand.  See generally 
Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of 
law, the Veteran is entitled to compliance with the Board's 
remand directives).

As discussed in the August 2009 Board Remand, the Veteran 
seeks payment or reimbursement for expenses incurred at the 
Erie County Medical Center on July 24, 2008 for apparent 
testing.  This treatment is shown to have been in the form 
of "Lab Immunology" services.

The Veteran asserts that, after undergoing triple bypass 
surgery, he developed an infection in his leg where a vein 
had been removed as part of the procedure.  He reports being 
referred by his VA primary care doctor to the heart surgeon 
for a follow-up visit.  See VA Form 9, dated in February 
2009.

As part of a December 2008 communication, the Veteran added 
that the physician then ordered the testing that was 
accomplished on July 24, 2008 as part of his authorized 
follow-up.

In a December 2008 letter, the VAMC informed the Veteran 
that his claim was denied because he had not been authorized 
by VA to undergo these July 2008 laboratory tests conducted 
at the Erie County Medical Center.  

The Board would point out that on every relevant fact 
question to be decided in this case, VA is to apply the rule 
of resolving reasonable doubt in favor of the Veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  
In this case, while some of the facts are incomplete, an 
infection following a triple bypass surgery, coupled with 
the Veteran's assertions that a physician ordered the 
testing for purposes of diagnosing and treating an 
infection, raises some question about the emergent nature of 
the treatment to a prudent layperson.  In addition, the 
Veteran's written assertion that the immunological testing 
that was accomplished on July 24, 2008 as part of his 
authorized follow-up treatment, also facially presents some 
evidence of prior authorization, and there is no explanation 
as to why an diagnosis and treatment for an infection that 
directly followed VA authorized surgical treatment would not 
be an extension of the authorized treatment.  The amount in 
question in this case for which the Veteran has requested 
reimbursement is $169.73.  Further adjudications of this 
claim should apply the rule of reasonable doubt.  In 
addition, should the claim continue to be denied, a fuller 
explanation of reasons for the denial is owed the Veteran. 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  A VCAA notice letter should be sent 
to the Veteran explaining, in terms of 
38 U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b), the need for additional 
evidence regarding his claim.  The 
letter must inform the Veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The VAMC file should 
include documentation that there has 
been compliance with the VA duties to 
notify and assist a claimant as set 
forth in the VCAA.  Specifically, this 
letter should include a request for more 
detailed information regarding the 
claimed VA authorization for testing on 
July 24, 2008 at the Erie County Medical 
Center.  This includes supporting 
details such as, actions taken to 
receive authorization, names of any 
individuals involved, date of 
authorization, and who gave the approval 
for treatment and the apparent follow-up 
treatment.  The Veteran should be asked 
to submit any documentation that tends 
to support this claim.

2.  Obtain the Veteran's VA claims 
folder, if one exists, from the 
appropriate VA Regional Office. 

3.  Obtain VA treatment records from the 
Veteran's primary care physician, Dr. 
C.V., that include for the period prior 
to the date of service on July 24, 2008 
at Erie County Medical Center, and 
associate them with the claims folder.  
The VAMC/AMC should document its 
efforts, as well as any responses 
received.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

4.  Contact the Veteran's primary VA 
physician, 
Dr. C.V., and ask if his/her referral 
for surgery encompassed an authorization 
for the laboratory testing performed at 
the Erie County Medical Center on July 
24, 2008.  VAMC/AMC should document its 
efforts, as well as any responses 
received.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

5.  After securing any necessary release 
forms, with full address information, 
VAMC/AMC should make arrangements to 
obtain treatment records from Erie 
County Medical Center on July 24, 2008, 
for apparent testing, and any other 
pertinent treatment records and 
associate them with the claims folder.  
VAMC/AMC should document its efforts, as 
well as any responses received.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If the benefit sought on appeal remains 
denied, the VAMC/AMC should furnish the 
Veteran with a supplemental statement of 
the case (SSOC), and afford him the 
appropriate time period for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


